Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Acknowledge is made of applicant’s amendment dated 06/09/21. Claims 1, 4-6, 11, 14, 15 and 18 have been amended; and claims 2, 3, 7-10, 12, 13 16 and 17 have been cancelled. 
Claims 1, 4-6, 11, 14, 15 and 18 are pending.
Claim Objections
Objections to claims 1, 7-9, 11, 15 have been withdrawn due to the amendment filed 06/09/21.
Specification Objection
Objection to the specification has been withdrawn due to the amendment filed 06/09/21.

Allowable Subject Matter
Claims 1, 4-6, 11, 14, 15 and 18 are allowed.
The following is an examiner’s statement of reasons for allowance:  
The primary reason for the allowance of the independent claim 1 is the inclusion of the limitation 
“…one of the connection cable and the connector is provided with a connecting member, and another of the connection cable and the connector is provided with an adapter; when the connector is in the first state, the connector is electrically connected to the adapter to form a detection loop for a detection signal to circulate; an electrical conductor is disposed on a male head of the connection cable, a female head of the connector is provided with a first contact and a second contact that are electrically and adaptively connected to the electrical conductor, and the electrical conductor is electrically connected to the first contact and the second contact when the male head of the connection cable is well connected to the female head of the connector, to control the detection loop to be turned on, and the detection loop is separated from pins on the male head or the female head.”
The prior art does not teach or suggest these limitations in combination with the other limitations of claim 1. Claims 4-6, 11, 14, 15 and 18 are also allowed by virtue of dependency.
Li et al. CN 206004084, Song CN 207781160 and Ju US Pat. 10050365 are silent as of the specific limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG NGUYEN whose telephone number is (571)270-3421.  The examiner can normally be reached on 7:00AM - 4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SANG V NGUYEN/
Primary Examiner, Art Unit 2871